UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 03-7952



AHMAD MUHAMMAD,

                                               Petitioner - Appellant,

            versus


JOSEPH M.    BROOKS,   Warden,   FCI   Petersburg,
Virginia,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (CA-02-101-4)


Submitted:    March 23, 2005                  Decided:   April 14, 2005


Before WILKINSON, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ahmad Muhammad, Appellant Pro Se. William David Muhr, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ahmad Muhammad seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).*

The district court dismissed the action as successive.                   The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C.

§   2253(c)(2)   (2000).      A    prisoner   satisfies       this   standard      by

demonstrating     that     reasonable      jurists    would     find    that    his

constitutional    claims     are   debatable    and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record and conclude that Muhammad has not made the requisite

showing.    Accordingly, we deny a certificate of appealability and

dismiss    the   appeal.      We    deny   Muhammad’s     motion       to   file    a

supplemental brief, in light of Blakely v. Washington, 124 S. Ct.

2531 (2004), and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                         DISMISSED

      *
      Muhammad originally filed his action as a 28 U.S.C. § 2241
(2000) petition.

                                     - 2 -